UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1894


MATTIE P. STEPHENS, and all others similarly situated,

                Plaintiff – Appellant,

          v.

HSBC    MORTGAGE  SERVICES,       INC.;  MORTGAGE    ELECTRONIC
REGISTRATION SYSTEMS, INC.,      as mortgagee and   nominee of
lender,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Richard M. Gergel, District Judge.
(3:13-cv-00691-RMG)


Submitted:   March 28, 2014                 Decided:   April 8, 2014


Before TRAXLER, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Harpootlian, Christopher P. Kenney, RICHARD A.
HARPOOTLIAN, PA, Columbia, South Carolina; Tobias G. Ward, Jr.,
TOBIAS G. WARD, JR. PA, Columbia, South Carolina, for Appellant.
B. Rush Smith III, Thad H. Westbrook, A. Mattison Bogan, Carmen
Harper Thomas, NELSON MULLINS RILEY & SCARBOROUGH LLP, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellant      Mattie       Stephens       appeals             the   district   court's

dismissal of her motion for declaratory judgment. 1                           She contends

that the district court erred by finding that her claim was not

ripe for adjudication and abused its discretion by failing to

show good cause for its refusal to consider her motion on the

merits.   For the reasons that follow, we affirm.



                                          I.

     Stephens is a South Carolina homeowner who is currently

delinquent on her mortgage payments.                           Appellee HSBC Mortgage

Services,   Inc.    is     the    assignee           of       the     lender’s     rights   to

Stephens’s mortgage contract, and Appellee Mortgage Electronic

Registration     Systems,        Inc.    holds            a     security      interest      as

mortgagee and nominee for the lender.

     Stephens alleges that due to financial distress, she has

made only partial mortgage payments for approximately two years.

She seeks a declaration that her mortgage contract is void ab

initio    because     it     includes           an        improper        waiver     of     the

appraisement rights granted by South Carolina Code § 29-3-680 to

     1
       Stephens also appeals            the district court’s denial of her
motion to certify state law              questions to the Supreme Court of
South Carolina and moves                 us to certify those questions.
Stephens’s appeal and motion            were previously denied in our order
of September 27, 2013.



                                            2
homeowners whose mortgages have been foreclosed and against whom

a deficiency judgment has been sought.                 She also seeks to enjoin

Appellees     from   foreclosing       on    her       property      or       seeking    a

deficiency     judgment     pursuant   to     the      allegedly     void       mortgage

contract.      Finally,     Stephens    seeks       to    represent       a    class    of

similarly     situated    South    Carolina       homeowners       whose        mortgage

contracts include the allegedly improper waiver.                      Stephens does

not contend that either Appellee has threatened or initiated

foreclosure proceedings.

       Stephens filed this action for declaratory and injunctive

relief in South Carolina state court on January 25, 2013.                                On

March 14, 2013, Appellees removed the case to the District of

South Carolina.       Appellees moved to dismiss Stephens's action

for lack of subject-matter jurisdiction on March 21, 2013.                              The

district court granted Appellees' motion to dismiss on June 24,

2013.    Stephens timely appealed.



                                       II.

       “We review de novo the issue of whether a district court

possessed     jurisdiction    in   a   declaratory         judgment       proceeding.”

Volvo Constr. Equip. N. Am., Inc. v. CLM Equip. Co., 386 F.3d

581,    591   (4th   Cir.    2004).         “If    a     plaintiff    has       asserted

sufficient facts to create declaratory judgment jurisdiction, we



                                        3
review for abuse of discretion a district court's decision to

exercise its jurisdiction.”           Id.



                                           III.

      The district court held that Stephens’s cause of action was

not ripe, and therefore not justiciable, because it is uncertain

whether    her   right     to   appraisement      will    ever      be    asserted    or

challenged.      The court found that because Stephens's ability to

exercise her right was subject to multiple unpredictable future

contingencies, a declaration would not be useful and the lack of

a declaration would not impose any significant hardship on the

parties.

      Article III, § 2 of the United States Constitution limits

our jurisdiction to cases and controversies.                       A claim satisfies

the   case    or      controversy     requirement        “if       the    ‘conflicting

contentions      of     the     parties...present         a    real,       substantial

controversy between parties having adverse legal interests, a

dispute definite and concrete, not hypothetical or abstract.’”

Miller v. Brown, 462 F.3d 312, 316 (4th Cir. 2006) (quoting

Babbitt v. United Farm Workers Nat'l Union, 442 U.S. 289, 298

(1979)) (alteration in original).                 “Because [t]he doctrine of

ripeness     prevents     judicial     consideration          of    issues    until   a

controversy        is     presented         in    clean-cut          and      concrete

form...problems         such    as   the     inadequacy       of    the    record...or

                                            4
ambiguity         in        the     record...will           make        a     case      unfit     for

adjudication on the merits.”                     Ostergren v. Cuccinelli, 615 F.3d

263,       288   (4th       Cir.    2010)      (alteration         in       original)    (internal

quotation marks and citations omitted).                            A court should rule on

the    merits          of    a     declaratory           judgment           action     only     “when

declaratory relief ‘will serve a useful purpose in clarifying

and settling the legal relations in issue,’ and ‘will terminate

and    afford          relief       from       the       uncertainty,          insecurity,       and

controversy        giving          rise   to    the      proceeding.’”               Volvo    Constr.

Equip., 386 F.3d at 594. (quoting Aetna Cas. & Sur. Co. v.

Quarles, 92 F.2d 321, 325 (4th Cir. 1937)).

       Stephens contends that her declaratory judgment action is

ripe because all of the relevant facts are before the court, she

has already been injured by the formation of the illegal clause

in the contract, the parties have taken adverse positions on the

enforceability of the contract, and the Appellees have a present

right to foreclose on Stephens’s property. 2                            Appellees argue that

Stephens’s claim is not ripe because she has no right to the

relief she seeks unless a series of contingent events occur.




       2
       Stephens also contends that the existence of 500 or more
similarly situated homeowners is a factor that helps her claim
to satisfy the ripeness standard. However, it is not clear why
this would have any bearing on the existence of a controversy
between Stephens and the Appellees.



                                                     5
       Stephens’s arguments are unavailing.                   We have previously

held that a challenge to a lender’s ability to foreclose on a

mortgage contract is not ripe when there has been “no attempt to

foreclose.”     Horvath v. Bank of N.Y., 641 F.3d 617, 622 n.2 (4th

Cir. 2011).     The claim before us and the claim in Horvath are in

identical     postures.         In   Horvath,      as    in   this     action,     the

plaintiff challenged the enforceability of a mortgage contract

on which the parties had taken adverse positions and for which

there were sufficient facts in the record to allow the court to

make a decision as a matter of law.                 Moreover, the defendants

had a present right to enforce the mortgage contract at issue

because the plaintiff was in default.                   The plaintiff “sought a

declaratory     judgment     stating        that    [the      defendant]       cannot

foreclose on the note, even though [the plaintiff] is in default

and even though the current noteholder has made no attempt to

foreclose.”      Id. at 622 n.2.            We held that the “claim [was]

unripe for adjudication.             Insofar as no foreclosure has even

been     threatened,      [the       plaintiff]         cannot    yet       show     a

‘controversy...presented in [a] clean-cut and concrete form.’”

Id.    (quoting Ostergren, 615 F.3d at 288).

       Stephens cannot overcome the fact that no foreclosure has

been   threatened   or    initiated     by   the    Appellees     in    this     case.

Like    the   plaintiff    in    Horvath,     Stephens        seeks    an   advisory

declaration that the Appellees cannot foreclose on the mortgage

                                        6
contract even though she is in default and the Appellees have

made no attempt to foreclose.           Because the claim presented by

Stephens is no more clean-cut or concrete than that presented in

Horvath, there is no sufficiently ripe controversy to permit the

exercise of declaratory judgment jurisdiction. 3



                                IV.

     For   the   reasons   stated       above,   the   district     court’s

dismissal of Stephens’s action for declaratory relief is

                                                                  AFFIRMED.




     3
       Because the district court properly found that it lacked
jurisdiction, we need not consider whether it abused its
discretion by choosing not to consider Stephens’s claim on the
merits.



                                    7